DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the species ethanol as the removal reagent, and CD3, CD20, FoxP3, CD68, CD66b, DC-LAMP, CD1c, HLA class I, Ki-67 and cytokeratin in the reply filed on 12/15/2020 is acknowledged.
No claims are withdrawn. Election was made without traverse in the reply filed on 12/15/2020.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US17/27913, filed 04/17/2017, which claims benefit under 35 U.S.C. 119(e) to provisional application No.62/323,172, filed 04/15/2016.

Information Disclosure Statement
The information disclosure statements (IDS) filed 10/11/2018, 10/26/2018 and 11/12/2019 have been considered, initialed and are attached hereto.
The information disclosure statement filed 10/10/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
See Foreign Patent Document citation nos. 60 and 61 and Non-Patent Literature citation nos. 63-91 are lined through as no copy of each has been provided.

Claim Interpretation
The present claim language (at independent claims 1 and 13) recites the transitional phrase “comprising”, which is synonymous with “including” or “containing”, this language is inclusive or open ended. In the present case, as a result of the language “comprising” and because each subsequent step does not specifically make reference to or require first performance of the previous step, the order of the recited steps (a)-(g) is not considered limiting. As a result of this open ended claim language, when given broadest reasonable interpretation, the claims are open to two plausible interpretations: (1) a method comprising the steps (a)-(g) without being limited to a specific order of the recited steps, and (2) a method comprising the steps (a)-(g) in the order as recited. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As discussed previously above, the claims are open to two interpretations. When the claims are interpreted as limited to the order that the steps are recited (claims 1 and 13), the specification is objected to for failure to provide clear support. In particular, see throughout the specification, there does not appear to be clear support for a step of “applying a blocking reagent to block against nonspecific binding of one or more antigens that are not the target antigen” recited as a step following (after) a step of incubating the sample with the primary antibody, antibody binding moiety and detection moiety. See at the specification, the specification appears to only clearly support applying a protein blocking buffer after a step of antigen retrieval and prior to staining/incubating with antibody binding reagent (see e.g., pages 5 and 32), and not after incubation with the antibody.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 at step (f) is objected to for a typographical error, see the claim has two closed parenthesis “(f))”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-15 and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods detecting multiple antigens in a biological sample comprising a first step of blocking a sample with a protein blocking buffer to block against non-specific binding of one or more antigens prior to incubating sample with antibody reagent, does not reasonably provide enablement for a method comprising a first step of incubating the sample with an antibody, an antibody binding moiety and a detection moiety, followed by a step of applying a blocking reagent to block against nonspecific binding of one or more antigens that are not the target antigen (claims 1 and 13).  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims with respect to blocking after addition of the reagents at step a to block against non-specific binding of one or more antigens that are not the target antigen.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of 
The nature of the invention is directed to a method for detecting multiple antigens in a biological sample by applying and removing detection agent/stain. 
In particular, the present claim language broadly encompasses, following the step of incubating sample with antibody, antibody binding moiety and detection moiety, a step of applying any blocking reagent to block against non-specific binding of one or more antigen that are not the target antigen. 
It is not readily predictable that any blocking reagent could be used to block against non-specific binding of antigens that are not the target after a step of incubation as recited at step (a). For example, in the case of protein blocking buffer, in order to blocking against non-specific binding of one or more antigens that are not the target antigen, it would be necessary to first applying the protein blocking buffer reagent prior to the step of incubation with the antibody binding reagent(s). 
Regarding the relative skill of those in the art, and the level of predictability in the art, see ThermoFisher Scientific, Blocking Strategies for IHC, (2015), (3 pages) [online] Available at [https://www.thermofisher.com/us/en/home/life-science/protein-biology/protein-biology-learning-center/protein-biology-resource-library/pierce-protein-methods/blocking-strategies-ihc.html]. _Internet Archive_. [https://web.archive.org/web/20151028155046/https://www.thermofisher.com/us/en/home/life-science/protein-biology/protein-biology-learning-center/protein-biology-resource-library/pierce-protein-methods/blocking-strategies-ihc.html]., teaching that it is necessary to block all potential nonspecific binding sites in the tissue sample to prevent non-specific antibody binding prior to prior to primary antibody incubation (para [0180], further para [0182], blocking again after destaining and prior to addition of any additional antibody reagent).
Further, in turning to the originally filed specification, the specification appears to support applying a protein blocking buffer after a step of antigen retrieval and prior to staining/incubating with antibody binding reagent (see e.g., pages 5 and 32), and not after incubation with the antibody. In particular, see at page 32, the specification discloses “Because the Abs were not stripped completely by the destaining or the antigen retrieval steps, as shown by the ability to restain slides directly with AEC substrate, the destained slide was treated with a protein blocking buffer before the next cycle staining, to prevent any remnant reactivity to primary or secondary antibodies used in the first cycle. This allowed performing up to ten cycles of staining/image scanning/destaining on the same FFPE tissue”. 
See further the protocol disclosed at page 40, Applicant recites that FFPE tissue sections were deparaffinized and rehydrated, then subjected to target retrieval solution and blocked in hydrogen peroxide for 15 minutes to block endogenous peroxidase activity and in serum free protein block solution to block free binding sites prior to addition of primary antibodies and secondary antibodies.
Given what was known in the art and Applicant’s own specification as cited immediately above, it would be expected that in order to prevent non-specific binding and allow the detection 
It is not readily predictable, based on the cited art and the original disclosure, that applying blocking buffer, particularly protein blocking buffer, will block against nonspecific binding of one or more antigens that are not the target, when the antibody binding reagent has already been incubated with the sample (binding will have already occurred and the blocking reagent would not be expected to block already bound reagent).
The originally filed specification provides no guidance with regard to how to make or use the claimed invention, in particular with regard to how to block nonspecific binding by applying a protein blocking buffer after sample has been incubated with antibody binding reagent(s). It is noted that "Tossing out the mere germ of an idea does not constitute enabling disclosure... [Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention." Genentech, Inc. v. Novo Nordisk Inc., 108 F.3d 1361, 1366, 42 U.S.P.Q.2d 1001, 1005 (Fed. Cir. 1997). Such reasonable detail is lacking in the instant application.
In summary, the considered factors as discussed in detail above, establish that the specification fails to teach the ordinarily skilled artisan to make or use the claimed invention with respect to the full scope as claimed. Specifically, the claimed invention is not commensurate in scope with the specification, in that the specification does not teach one of ordinary skill how to make or use the claimed invention with respect to performing blocking after the sample has already been incubated with antibody/binding detection reagent (in particular a protein blocking buffer as encompassed by the broad claim language). For all of these reasons as indicated above, .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a step of “applying blocking reagent to block against nonspecific binding of one or more antigen that are not target antigen” prior to a step incubating the sample with the antibody, antibody binding moiety and detection moiety. In particular, see claims 1 and 13 recites “applying a blocking reagent to block against nonspecific binding of one or more antigens that are not the target antigen”. See as discussed in detail previously above, the claim language is open to multiple plausible interpretations. When the claims are considered as limited to the order of the steps as recited, the claim is missing essential elements because see the originally filed specification at page 32 indicates that it is necessary to applying protein blocking buffer before “the next cycle of staining, to prevent any remnant reactivity to primary antibody or secondary antibody used for . 
Furthermore, when the claims are considered as limited to the order of the steps as recited, the claim language at step (b) as indicated regarding blocking “to block against non-specific binding of one or more antigens that are not the target antigen” is considered indefinite claim language because this step (when considered in the order as recited) is following the step of incubating the sample with the binding reagent (antibody/antibodies); as such, it is not clear what non-specific binding of one or more antigens is being blocked (since it cannot be the non-specific binding to the antibody/antibody binding moiety, since the antibody reagents would already have been bound/introduced during incubation with sample at step (a)). 
Claims 29 and 32 recite parenthesis in the claims, see the claims recite “by in situ hybridization (FISH or CISH)”. The parenthesis in the claims raise question as to what is actually required by the claim, see the two species listed in the parenthesis are exemplary of the genus recited outside of the parenthesis. It is not readily clear if the claims are limited to these exemplary species. As a result, the claim language is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11 and 29-31 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Papin et al., US PG Pub No. 2012/0021439A1.
Papin et al. teach methods for detecting multiple antigens in a biological tissue sample, the methods including (see interpretation of the recited language “comprising” as detailed previously above) the steps as recited, namely a step applying a blocking reagent to block against non-specific binding, incubating sample with an antibody (primary antibody), and antibody binding moiety and a detection moiety (ImmPress reagents for mouse or rabbit primaries) to expose a target antigen, incubation with a detection reagent (AEC), detection of signal (see high resolution scanning), removal of agent or staining of signal, followed by repeating the steps to stain for a new antigen (see paras [0179]-[0182]). 
Regarding claim 2, see Papin teach samples that are formalin-fixed and paraffin-embedded tissue (see paras [0035], [0101], [0160], [0176]).
Regarding claims 3 and 4, see Papin teach subjecting sample to ethanol to remove signal (paras [0039] and [0182]). 
Regarding claims 5, see Papin teach tissue antigenicity and tissue architecture of the sample are preserved (abstract, see also Figures, and paras [0083] and [0173]).
Regarding claim 6, Papin teach the tissue prepared and fixed on a slide (see e.g., para [0032]).
Regarding claim 7, see also Papin at paras [0014] or [0071] anticipates frozen tissue sections.

Regarding claim 11, see Papin as cited above address detection agent AEC.
Regarding claim 29, Papin teach samples can be samples subjected to hybridization (see paras [0127], [0199]).
Regarding claims 30 and 31, Papin teach detecting subsequent stained fixed biomarkers (staining and detecting the multiple antigens, sequentially, the markers are fixed since the sample is FFPE). Regarding claim 31, see Papin does teach embodiments comprising chromogens to detect the antibody-antigen complex, including DAB (brown color in appearance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Papin et al.
See Papin as cited in detail previously above. As discussed previously, when given broadest reasonable interpretation, the claims are open to at least two plausible interpretations. Although Papin is considered to anticipate the claim when the recited order is not interpreted as limited, the present rejection is also made addressing the alternative interpretation, namely when the claims are read as limited to the order of the recited steps (a)-(g). 

However, see MPEP 2144.04, generally, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In the present case, it would have been prima facie obvious to have applied the blocking buffer following incubation with the antibody binding reagent(s) of step (a) as an obvious matter of change to the sequence of adding the ingredients. In particular, the prior art that is Papin discloses a method substantially the same as that presently claimed, the method comprising blocking to reduce non-specific binding. Without evidence of new or unexpected results, it would be expected the changing the order of the steps, namely applying blocking buffer after the antibody/reagents of step (a), would still result in blocking further non-specific binding (blocking any remaining unreacted sites, albeit only sites not already occupied by reagent following incubation at step (a)). One of ordinary skill would have a reasonable expectation of success performing a step of blocking after addition of the antibody reagents of step (a), because the additional blocking step would not be expected to interfere with the bound reagent and subsequent detection reagent (would merely be expected to block any remaining sites subject to non-specific binding). 
Regarding claim 2, see Papin teach samples that are formalin-fixed and paraffin-embedded tissue (see paras [0035], [0101], [0160], [0176]).
Regarding claims 3 and 4, see Papin teach subjecting sample to ethanol to remove signal (paras [0039] and [0182]). 
Regarding claims 5, see Papin teach tissue antigenicity and tissue architecture of the sample are preserved (abstract, see also Figures, and paras [0083] and [0173]).

Regarding claim 7, see also Papin at paras [0014] or [0071] anticipates frozen tissue sections.
Regarding claim 9, see Papin teach performing up to 5 cycles (para [0190]).
Regarding claim 11, see Papin as cited above address detection agent AEC.
Regarding claim 29, Papin teach samples can be samples subjected to hybridization (see paras [0127], [0199]).
Regarding claims 30 and 31, Papin teach detecting subsequent stained fixed biomarkers (staining and detecting the multiple antigens, sequentially, the markers are fixed since the sample is FFPE). Regarding claim 31, see Papin does teach embodiments comprising chromogens to detect the antibody-antigen complex, including DAB (brown color in appearance).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Papin et al. in view of Laugham, JR et al., US PG Pub No. 2014/0141413A1.
Papin et al. fails to teach wherein the sample is preserved for at least 6 months (claim 8).
Laugham, JR. et al. teach tissue samples are commonly formalin-fixed and paraffin embedded to allow for extended storage with relatively little degradation (para [0004]), see teaching sample can be stored for days, months or years. 
It would have been further prima facie obvious that the sample of Papin is preserved for at least 6 months because the sample of Papin is a FFPE sample (formalin-fixed paraffin-embedded), and it was known in the art (Laugham) that this type of processing (this type of fixation and embedding) preserves samples for extended times (days, months years). Therefore, .

Claims 13, 14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Papin et al. in view of Nakata et al., Chromogen-based Immunohistochemical Method for Elucidation of the Coexpression of Two Antigens Using Antibodies from the Same Species, Journal of Histochemistry & Cytochemistry, 60(8), (2012), p. 611-619 and Liu et al., “Transgenic Mouse Models of Craniofacial Disorders”. Methods in Molecular Biology, Vol. 137: Developmental Biology Protocols, Vol. III. Edited by: R. S. Tuan and C. W. Lo Humana Press Inc., Totowa, NJ 2000, page 499-512.
Papin teach a method substantially as recited (see previous citations of Papin detailed above, teaching method of detecting multiple antigens from a formalin-fixed paraffin-embedded tissue sample, comprising AEC as detection agent). Papin teach destaining with an alcohol gradient to 95% ethanol (see para [0182], slides incubated until no visible AEC remains).
Although Papin does teach ethanol to destain sample, Papin et al. fails to teach removing AEC (destaining signal) by sequentially immersing the sample in organic solvent-based destaining buffer comprising 50% ethanol for 2 minutes, organic solvent-based destaining buffer comprising 90% ethanol for 5 minutes, and organic solvent-based destaining buffer comprising 50% ethanol for 2 minutes.
Nakata et al. studied removal of AEC signal on immunohistochemically stained slides by alcohol treatment (ethanol, see page 613, col.2, end of col and Figure 1). Nakata teach AEC is easily extinguished with alcohol treatment (page 612, col. 1, para 2). See Figure 1, Nakata at 
Liu et al. teach another example comprising an ethanol based destaining protocol, in particular see for example page 506, regarding destaining a tissue specimen, the protocol comprising destaining specimen in 95% ethanol for 30-60 min, remove the solution, replace it with 70% ethanol for 30-60 minutes (or until sinks), repeating this step using then 30% ethanol for 30-60 minutes (page 506, steps 2-4).
It would have been prima facie obvious before the claimed invention was effectively filed to have modified Papin et al. in order to have arrived at the sequential three step ethanol immersion protocol as claimed (comprising immersing in organic solvent-based destaining buffer comprising 50% ethanol for 2 minutes, 90% ethanol for 5 minutes, and 50% ethanol for 2 minutes) by way of routine optimization of experimental conditions. In particular, it was well known in the art at the time to destain an AEC stained sample by way of ethanol treatment, specifically subjecting the specimen to ethanol until no AEC was remaining or detectable (see e.g., Papin, Nakata, each of which recognized ethanol treatment for AEC removal). Further, when performing destaining protocols using alcohol (ethanol gradients) it was known to immerse sample in different portions of ethanol sequentially (Lui). Also, the % ethanol and duration of immersion are each considered result effective variables, in particular each are variables which achieve a recognized result, namely the removal of AEC from a specimen (see as is supported by each of Papin and Nakata, each teaching performing treatment until no AEC is visible/detectable, namely until all chromogen is removed). As a result, considering the general protocol was known, and further considering it was known to perform such destaining using an ethanol gradient series (as a multi-step process), it would have been obvious to have optimized the 
Further, see MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the present case, the original conception involving the use of ethanol treatment destain a tissue section having been stained with AEC was well known in the art at the time (as is supported by the cited art). 
Because it was well known in the art to destain AEC using series of ethanol solvents, the ordinarily skilled artisan would have a reasonable expectation of success optimizing the percent ethanol and duration of immersion through routine experimentation of the conditions, to uncover the optimum workable duration and percent ethanol.
Regarding claim 32, Papin teach samples can be samples subjected to hybridization (see paras [0127], [0199]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Papin et al. in view of Hollman-Hewgley et al., US PG Pub No. 2015/0141278A1; and additionally, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Papin et al. in view of Nakata et al. and Liu et al., as applied to claim 13 above, and further in view of Hollman-Hewgley et al.
Papin (or alternatively, regarding claim 13, Papin and the cited art) is as cited previously in detail above (teaching up to 5 rounds of staining cycles, see above citations).
Papin et al. fails to teach wherein steps (a) through (g) are repeated for at least 10 cycles (claim 10).

It would have been prima facie obvious to one having ordinary skill in the art to have modified the method of Papin in order to try to detect up to 10 antigens (10 cycles), as in Hollman-Hewgley, such to be able to allow comprehensive diagnosis (and diagnostic classification, for example such as for lung cancer as in Hollman-Hewgley). It was known in the art at the time that it was desirable to be able to perform multiplex detection of specimens for large panels of target antigens (for diagnostic purposes); further it was known that multiplex sequential staining methods could be applied for several different antigens, for example up to 10 (as in Hollman-Hewgley). One of ordinary skill would have been motivated to have tried to detect up to 10 antigens, considering the art already realized the ability to detect a plurality up to 10 and appreciated the desirability of being able to detect such large, comprehensive panels for diagnoses. Further, one would be motivated to try to detect up to 10 because the skilled artisan would appreciate the more antigens the method is capable of detecting, the more comprehensive the analysis, thereby it would be obvious to try to apply the method for up to 10 since up to 10 is desirable, for instance in the case of lung cancer. One would have a reasonable expectation of success considering methods for sequential staining have been applied for this many antigens prior to Applicant’s invention (prior to the effective filing date of the claimed invention).

Although the elected panel of biomarkers is not recited at the claims, the following grounds of rejection are set forth in the interest of compact prosecution in order to address Applicant’s elected species. 
Claims 1-7, 9-11 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Papin et al. in view of Hollman-Hewgley et al., Zlobek et al., TIA-1 Cytotoxic Granule-Associated RNA Binding Protein Improves the Prognostic Performance of CD8 in Mismatch Repair-Proficient Colorectal Cancer, PLoS One, 5(12), (2010), (8 pages), McDougall et al., Reduced Expression of HLA Class I and II Antigens in Colon Cancer, Cancer Research, 50, (1990), p. 8023-8027, Kanao et al., Overexpression of LAMP3/TSC403/DC-LAMP Promotes Metastasis in Uterine Cervical Cancer, Cancer Research, 65(19), (2005), p. 8640-8645 and Alacron et al., US PG Pub No. 2015/0024952A1. 
Papin et al. does teach their invention is not limited to any specific proteins, however does teach the method applicable for detection of cluster designation immunological markers (CD1-CD166), see para [0140].
Papin fails to teach the elected panel of biomarkers CD3, CD20, FoxP3, CD68, CD66b, DC-LAMP, CD1c, HLA class I, Ki-67 and cytokeratin.
See Hollman-Hewgley as cited previously above, the reference teaching multiplex staining on a single sample in order to achieve a comprehensive assessment (para [0003]). Hollman-Hewgley teach examples of many markers which can be combined for classifying disease such as cancer, see the reference disclosing markers including CD3, CD20, CD68, CD66b, CD1c, HLA class I antigen, Ki67 and cytokeratin (paras [0039], [0046]-[0047).
Zlobek et al. identify several markers related to colorectal cancer, including IHC for CD3, CD20, CD68, FoxP3 (e.g., abstract, page 1, col. 1, para 1, markers related as indicators of 
McDougall report expression of HLA class I antigens in colonic carcinomas are profoundly reduced (see page 8025, col. 2, para 2).
Kanao et al. also recognize LAMP3 (DC-LAMP) as a gene found in the art to be overexpressed in primary cancers (e.g., of the colon). See also page 8645, col. 2, para 2 and 3, Kanao teach LAMP3 expression occurring in cancer, that LAMP3 promotes metastasis, that this can serve as a prognostic factor and a novel target for therapy. 
Alarcon also teach detecting a plurality of markers (gene products) to identify candidate treatments, see Alarcon teach detection of 20+ markers in tissue specimens, including markers such as CD1c, CD20, Ki-67 and cytokeratin, see Alarcon teach profiling various cancers, including colon cancer (see paras [0024], Table 2). 
It would have been prima facie obvious to have modified the method of Papin et al. in order to arrive at the claimed panel of elected markers (the panel elected by Applicant), one motivated to do so in order to classify disease, such as cancer (e.g. colon cancer). In particular, one would be motivated to combine various markers, such as those as set forth by Applicant’s elected species, because each of CD3, CD20, CD68, FoxP3, CD66b, HLA class I antigen, DC-LAMP, CD1c, Ki-67 and cytokeratin were markers recognized in the art and known to be associated with lung cancer diagnosis, classification and/or therapeutic assessment; the ordinarily skilled artisan would have been motivated to combine the markers into a single panel in order to achieve a comprehensive assessment (see Hollman-Hewgley teaching detection of combinations of multiple markers for the same classification in order to achieve comprehensive assessment). Further the skilled artisan would have a reasonable expectation of success applying Papin to 
Regarding claim 2, see Papin teach samples that are formalin-fixed and paraffin-embedded tissue (see paras [0035], [0101], [0160], [0176]).
Regarding claims 3 and 4, see Papin teach subjecting sample to ethanol to remove signal (paras [0039] and [0182]). 
Regarding claims 5, see Papin teach tissue antigenicity and tissue architecture of the sample are preserved (abstract, see also Figures, and paras [0083] and [0173]).
Regarding claim 6, Papin teach the tissue prepared and fixed on a slide (see e.g., para [0032]).
Regarding claim 7, see also Papin at paras [0014] or [0071] anticipates frozen tissue sections.
Regarding claim 9, see Papin teach performing up to 5 cycles (para [0190]).
Regarding claim 10, see the combination of the cited art does address detection 10 antigens (thereby addresses using the method to perform 10 cycles). One would have a reasonable expectation of success considering methods for sequential staining have been applied for this many antigens prior to Applicant’s invention (prior to the effective filing date of the claimed invention, e.g. Hollman-Hewgley).
Regarding claim 11, see Papin as cited above address detection agent AEC.
Regarding claim 29, Papin teach samples can be samples subjected to hybridization (see paras [0127], [0199]).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Papin et al. in view of Hollman-Hewgley et al., Zlobek et al., McDougall et al., Kanao et al., and Alacron et al., as applied to claim 6 previously above, and further in view of Laugham, JR et al.
Papin et al. fails to teach wherein the sample is preserved for at least 6 months (claim 8).
Laugham, JR. et al. teach tissue samples are commonly formalin-fixed and paraffin embedded to allow for extended storage with relatively little degradation (para [0004]), see teaching sample can be stored for days, months or years. 
It would have been further prima facie obvious that the sample of Papin is preserved for at least 6 months because the sample of Papin is a FFPE sample (formalin-fixed paraffin-embedded), and it was known in the art (Laugham) that this type of processing (this type of fixation and embedding) preserves samples for extended times (days, months years). Therefore, because the sample is a FFPE sample it would be obvious that it is preserved for 6 months (and more). One having a reasonable expectation of success because this is a commonly used preservation technique (Laugham).

Claims 13-15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Papin et al. in view of Nakata et al., Liu et al., Hollman-Hewgley et al., Zlobek et al., McDougall et al., Kanao et al., and Alacron et al.

Although Papin does teach ethanol to destain sample, Papin et al. fails to teach removing AEC (destaining signal) by sequentially immersing the sample in organic solvent-based destaining buffer comprising 50% ethanol for 2 minutes, organic solvent-based destaining buffer comprising 90% ethanol for 5 minutes, and organic solvent-based destaining buffer comprising 50% ethanol for 2 minutes.
Nakata et al. studied removal of AEC signal on immunohistochemically stained slides by alcohol treatment (ethanol, see page 613, col.2, end of col and Figure 1). Nakata teach AEC is easily extinguished with alcohol treatment (page 612, col. 1, para 2). See Figure 1, Nakata at page 613, col. 1, para 2 teach subjecting the sample to an ascending alcohol ethanol series, that AEC signal had disappeared.
Liu et al. teach another example comprising an ethanol based destaining protocol, in particular see for example page 506, regarding destaining a tissue specimen, the protocol comprising destaining specimen in 95% ethanol for 30-60 min, remove the solution, replace it with 70% ethanol for 30-60 minutes (or until sinks), repeating this step using then 30% ethanol for 30-60 minutes (page 506, steps 2-4).
Regarding the specific panel of biomarkers as elected, see each of Hollman-Hewgley et al., Zlobek et al., McDougall et al., Kanao et al., and Alacron et al., as cited in detail previously above.
prima facie obvious before the claimed invention was effectively filed to have modified Papin et al. in order to have arrived at the sequential three step ethanol immersion protocol as claimed (comprising immersing in organic solvent-based destaining buffer comprising 50% ethanol for 2 minutes, 90% ethanol for 5 minutes, and 50% ethanol for 2 minutes) by way of routine optimization of experimental conditions for the reasons as indicated previously above (see above analysis presented previously, as the same reasoning also applies presently). 
Further it would have been obvious to have modified the method of Papin et al. in order to arrive at the claimed panel of elected markers (the panel elected by Applicant), one motivated to do so in order to classify disease, such as cancer (e.g. colon cancer), see the previous analysis as set forth above (as the same reasoning also applies presently).
Regarding claim 15, see the combination of the cited art does address detection 10 antigens (thereby addresses using the method to perform 10 cycles). One would have a reasonable expectation of success considering methods for sequential staining have been applied for this many antigens prior to Applicant’s invention (prior to the effective filing date of the claimed invention, e.g. Hollman-Hewgley).
Regarding claim 32, Papin teach samples can be samples subjected to hybridization (see paras [0127], [0199]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641